TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00695-CR
                                         NO. 03-15-00696-CR



                                 Justin Michael Johnson, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
                    NOS. D-1-DC-13-300332 & D-1-DC-13-300333
              HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                                               ORDER


PER CURIAM

                Appellant’s brief was originally due on March 7, 2016. On counsel’s motions,

the deadline for filing was extended to June 7. Appellant’s counsel has now filed new motions

requesting that the Court extend the time for filing appellant’s brief to August 15 in cause number

03-15-00695-CR and to July 29 in cause number 03-15-00696-CR. We grant in part the motion in

cause number 03-15-00695-CR and grant the motion in cause number 03-15-00695-CR and order

appellant to file a brief no later than July 29, 2016. No further extension of time will be granted and

failure to comply with this order will result in the referral of this case to the trial court for a hearing

under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                It is ordered July 14, 2016.
Before Justices Puryear, Pemberton, and Field

Do Not Publish




                                                2